Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Status of the Claims
Claims 1-17 were pending and rejected in the previous final office action (2/01/2021).  Applicant’s amendment was received on 5/2/2022 whereby claims 1, 3-6, 8, 9, 1114, 16, and 17 were amended.  Claims 2 and 10 were cancelled.  No claims were added.  Accordingly, claims 1, 3-9, & 11-17 are currently pending and hereby examined in this office action.
Response to Remarks/Arguments
35 USC §103
Applicant’s arguments/remarks with respect to the previous 35 USC 103 rejections have been considered, but are not persuasive.  Applicant argues at pg. 11 and pg. 14 the Office previously rejected the newly added limitations as recited in amended claim 1.  The newly added limitations are partially supported by original claim 2 and Applicant further points to paragraph [0050] of the as-filed specification for support of the newly added limitations, but it appears to Examiner that this is a typographical error and paragraph [0049] provides support for the “Recursive Learning (RL) based model.”  In any case, Applicant’s arguments are moot since the amendments necessitated new grounds of rejection.  Please see updated 103 rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0218318 A1, hereinafter “Passila,” in view of Pre-grant Publication No.: US 2018/0220278 A1, hereinafter “Tal,” in view of Pre-grant Publication No.: US 2019/0250653 A1, hereinafter “Conlon.”
(Currently Amended) Claim 1:  Passila, as shown, teaches: 
configuring, by a perishable preservation system, environmental parameters for the perishable products during transportation in a vehicle and a first set of control settings for control devices in the vehicle corresponding to the environmental parameters; (Passila [0034], “[C]argo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.” and [0038], “The cargo 100 may be shipped from an origin to a destination in a single vehicle, with a single environment that is well controlled…”; See also [0039], [0044]-[0045])
dynamically enforcing, by the perishable preservation system, the second set of control settings that correspond to the environmental parameters thereby preserving the perishable products. (Passila [0046], “While a transport plan, including multiple phases of transport and desired environmental conditions for each phase of the transport may be generated at the origin of the cargo, the actual transport journey may not go exactly as planned. Thus, embodiments described herein provide a method of dynamically adjusting the transport plan throughout the transport journey.”; See also [0047] & [0048])

Passila doesn’t explicitly teach the following; however, Tal teaches:
verifying, by the perishable preservation system, the first set of control settings that correspond to the environmental parameters using Internet of Things (loT) sensors in the vehicle, (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0030], [0043]) 
wherein the verifying further comprises: checking validity of IOT sensor data using secure sensor data generation; (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0043])
storing the IOT sensor data in gateways enabled with advanced security methods; (Tal [0034], “[S]torage system 140 may include telemetry packets 141, blockchain messages 142, keys 143 and cryptocurrency wallets 144 (collectively referred to hereinafter as telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 or individually as telemetry packet 141, blockchain message 142, key 143 and wallet 144 merely for simplicity purposes).”; See also [0036], [0037], [0043])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])

	Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
identifying, by the perishable preservation system, a second set of control settings of the control devices for a deviation in the first set of control settings, and during the multi-modal transportation based on at least one of previous values and learning; wherein the learning is performed for the environmental parameters, deviation in the first set of control settings, locations of the vehicle, the first set of control settings of the control devices, the second set of control settings of the control devices, and personnel parameters using a Recursive Learning (RL) based model; wherein the previous values are referred to and compared for accuracy and nearness of values for the deviation in the first set of control settings; (Conlon [0036], “In one embodiment, the RACMC module 112 further configures the server 110 to…remotely trigger a correction within the shipping container 140 to bring the first parameter value back within the optimal range of values… The HMP window is a pre-set amount of time during which multiple sensor readings are received for the first parameter and compared to the range of values to confirm whether the determination that the first parameter value was outside the range of values was either a false reading or was triggered based on a temporary condition that was resolved before expiration of the HMP window.”; See also [0038])
Conlon teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “In the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported…” (Conlon [0003])
Claim 3 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila also teaches:
wherein the perishable products comprise one or more of food items and medical drugs. (Passila [0036], “While the above-noted example describes the storage of bananas, various other types of cargo require specific environmental profiles to be safely transported while maintaining the commercial value of the cargo.  For example, meat products may have very strict temperature control requirements during shipping to ensure the safety of the meat upon arrival at a destination… Medications may have specific temperature, humidity, and light exposure requirements as part of their environmental profile for transport in order to maintain efficacy…”)
Claim 4 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila also teaches:
wherein the environmental parameters comprise one or more of temperature, pressure, and humidity. (Passila [0034], “In general, example embodiments described herein provide a method for generating a dynamic environmental profile for transport of cargo. For example, cargo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.”)
Claim 5 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila also teaches:
wherein the environmental parameters are defined based on type of the perishable products and standard operating conditions for preserving the perishable products. (Passila [0035], “[A]gricultural cargo may have specific temperature and humidity requirements for transport…”)
Claim 7 (Previously Presented): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
updating, by the perishable preservation system, reward points allocated to the vehicle for preserving the perishable products during the transportation. (Conlon [0094], “According to a related aspect, the selection of a specific carrier/driver/equipment (i.e., by a shipper or by the automated TCIS carrier selection process) for carrier selection based on a carrier ranking/profile, for the transportation of the particular shipment can be directly tied to a historical tracking of the success rate of the carrier/driver/equipment with getting the transported produce to its destination without negatively affecting the shelf life of the produce due to overexposure to a ripening agent or other adverse ambient conditions in the container during the transportation of the shipment.”; See also [0095])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “[i]n the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported. For example, perishable cargo, such as fruits, vegetables, fish, and meat products, tend to deteriorate more rapidly when not stored and transported in a properly refrigerated container and/or when exposed to certain ambient conditions or to an environment that promotes quicker (more rapid) deterioration. With the transportation of fruits and vegetables, in particular, it is important that the goods (or products) not be allowed to ripen beyond a certain ripening state between the time of harvesting to when the goods are placed on the shelves of a retailer for consumer purchase and consumption. Once harvested, these goods are typically transported from the source to the retailer in shipping containers. If the transportation environment is not properly controlled, the goods will ripen during transportation, which significantly decreases the shelf life of the goods once the goods reach the retailers and/or end consumers.” (Conlon [0003])
Claim 9 (Currently Amended):  Passila, as shown, teaches: 
configure environmental parameters for the perishable products during transportation in a vehicle and a first set of control settings for control devices in the vehicle corresponding to the environmental parameters; (Passila [0034], “[C]argo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.” and [0038], “The cargo 100 may be shipped from an origin to a destination in a single vehicle, with a single environment that is well controlled…”; See also [0039], [0044]-[0045])
dynamically enforce the second set of control settings that correspond to the environmental parameters thereby preserving the perishable products. (Passila [0046], “While a transport plan, including multiple phases of transport and desired environmental conditions for each phase of the transport may be generated at the origin of the cargo, the actual transport journey may not go exactly as planned. Thus, embodiments described herein provide a method of dynamically adjusting the transport plan throughout the transport journey.”; See also [0047] & [0048])

Passila doesn’t explicitly teach the following; however, Tal teaches:
verify the first set of control settings that correspond to the environmental parameters using Internet of Things (loT) sensors in the vehicle, (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0030], [0043]) 
wherein the verifying further comprises: checking validity of IOT sensor data using secure sensor data generation; (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0043])
storing the IOT sensor data in gateways enabled with advanced security methods; (Tal [0034], “[S]torage system 140 may include telemetry packets 141, blockchain messages 142, keys 143 and cryptocurrency wallets 144 (collectively referred to hereinafter as telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 or individually as telemetry packet 141, blockchain message 142, key 143 and wallet 144 merely for simplicity purposes).”; See also [0036], [0037], [0043])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])

	Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
identify a second set of control settings of the control devices for a deviation in the first set of control settings, and during the multi-modal transportation based on at least one of previous values and learning; wherein the learning is performed for the environmental parameters, deviation in the first set of control settings, locations of the vehicle, the first set of control settings of the control devices, the second set of control settings of the control devices, and personnel parameters using a Recursive Learning (RL) based model; wherein the previous values are referred to and compared for accuracy and nearness of values for the deviation in the first set of control settings; (Conlon [0036], “In one embodiment, the RACMC module 112 further configures the server 110 to…remotely trigger a correction within the shipping container 140 to bring the first parameter value back within the optimal range of values… The HMP window is a pre-set amount of time during which multiple sensor readings are received for the first parameter and compared to the range of values to confirm whether the determination that the first parameter value was outside the range of values was either a false reading or was triggered based on a temporary condition that was resolved before expiration of the HMP window.”; See also [0038])
Conlon teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “In the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported…” (Conlon [0003])
Claim 11 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila also teaches:
wherein the perishable products comprise one or more of food items and medical drugs. (Passila [0036], “While the above-noted example describes the storage of bananas, various other types of cargo require specific environmental profiles to be safely transported while maintaining the commercial value of the cargo.  For example, meat products may have very strict temperature control requirements during shipping to ensure the safety of the meat upon arrival at a destination… Medications may have specific temperature, humidity, and light exposure requirements as part of their environmental profile for transport in order to maintain efficacy…”)
Claim 12 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila also teaches:
wherein the environmental parameters comprise one or more of temperature, pressure, and humidity. (Passila [0034], “In general, example embodiments described herein provide a method for generating a dynamic environmental profile for transport of cargo. For example, cargo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.”)
Claim 13 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila also teaches:
wherein the environmental parameters are defined based on type of the perishable products and standard operating conditions for preserving the perishable products. (Passila [0035], “[A]gricultural cargo may have specific temperature and humidity requirements for transport…”)
Claim 15 (Previously Presented): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
updating reward points allocated to the vehicle for preserving the perishable products during the transportation. (Conlon [0094], “According to a related aspect, the selection of a specific carrier/driver/equipment (i.e., by a shipper or by the automated TCIS carrier selection process) for carrier selection based on a carrier ranking/profile, for the transportation of the particular shipment can be directly tied to a historical tracking of the success rate of the carrier/driver/equipment with getting the transported produce to its destination without negatively affecting the shelf life of the produce due to overexposure to a ripening agent or other adverse ambient conditions in the container during the transportation of the shipment.”; See also [0095])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “[i]n the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported. For example, perishable cargo, such as fruits, vegetables, fish, and meat products, tend to deteriorate more rapidly when not stored and transported in a properly refrigerated container and/or when exposed to certain ambient conditions or to an environment that promotes quicker (more rapid) deterioration. With the transportation of fruits and vegetables, in particular, it is important that the goods (or products) not be allowed to ripen beyond a certain ripening state between the time of harvesting to when the goods are placed on the shelves of a retailer for consumer purchase and consumption. Once harvested, these goods are typically transported from the source to the retailer in shipping containers. If the transportation environment is not properly controlled, the goods will ripen during transportation, which significantly decreases the shelf life of the goods once the goods reach the retailers and/or end consumers.” (Conlon [0003])
Claim 17 (Currently Amended):  Passila, as shown, teaches: 
configuring environmental parameters for the perishable products during transportation in a vehicle and a first set of control settings for control devices in the vehicle corresponding to the environmental parameters; (Passila [0034], “[C]argo information may be received including a cargo type. An environmental profile may be determined based on the cargo type, where the environmental profile may include temperatures, temperature ranges, humidity, humidity ranges, duration at any particular temperature and/or humidity, ultraviolet exposure limits or requirements, impact thresholds or limits, barometric pressure ranges or requirements, etc. In general, an environmental profile specified for any particular cargo may include information related to any potential environmental factors that may affect the cargo in any manner.” and [0038], “The cargo 100 may be shipped from an origin to a destination in a single vehicle, with a single environment that is well controlled…”; See also [0039], [0044]-[0045])
dynamically enforcing the second set of control settings that correspond to the environmental parameters thereby preserving the perishable products. (Passila [0046], “While a transport plan, including multiple phases of transport and desired environmental conditions for each phase of the transport may be generated at the origin of the cargo, the actual transport journey may not go exactly as planned. Thus, embodiments described herein provide a method of dynamically adjusting the transport plan throughout the transport journey.”; See also [0047] & [0048])

Passila doesn’t explicitly teach the following; however, Tal teaches:
verifying the first set of control settings that correspond to the environmental parameters using Internet of Things (loT) sensors in the vehicle, (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0030], [0043]) 
wherein verifying further comprises: checking validity of IOT sensor data using secure sensor data generation; (Tal [0042], “The present invention is a novel and useful system, method and apparatus for securing shipping critical parameter records against forgery, whilst allowing the various users to verify its authenticity. Although the description herein relates mainly to cold-chain shipment it will be understood that embodiments of the invention can be used for any type of shipment and/or any applicable tracking, monitoring, sensing and reporting conditions or other aspects of shipped goods.”; See also [0043])
storing the IOT sensor data in gateways enabled with advanced security methods; (Tal [0034], “[S]torage system 140 may include telemetry packets 141, blockchain messages 142, keys 143 and cryptocurrency wallets 144 (collectively referred to hereinafter as telemetry packets 141, blockchain messages 142, keys 143 and wallets 144 or individually as telemetry packet 141, blockchain message 142, key 143 and wallet 144 merely for simplicity purposes).”; See also [0036], [0037], [0043])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])

	Passila/Tal doesn’t explicitly teach the following; however, Conlon teaches:
identifying a second set of control settings of the control devices for a deviation in the first set of control settings, and during the multi-modal transportation based on at least one of previous values and learning; wherein the learning is performed for the environmental parameters, deviation in the first set of control settings, locations of the vehicle, the first set of control settings of the control devices, the second set of control settings of the control devices, and personnel parameters using a Recursive Learning (RL) based model; wherein the previous values are referred to and compared for accuracy and nearness of values for the deviation in the first set of control settings; (Conlon [0036], “In one embodiment, the RACMC module 112 further configures the server 110 to…remotely trigger a correction within the shipping container 140 to bring the first parameter value back within the optimal range of values… The HMP window is a pre-set amount of time during which multiple sensor readings are received for the first parameter and compared to the range of values to confirm whether the determination that the first parameter value was outside the range of values was either a false reading or was triggered based on a temporary condition that was resolved before expiration of the HMP window.”; See also [0038])
Conlon teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal with the teachings of Conlon since “In the cargo shipment industry, certain cargo (i.e., consumable goods, equipment, and/or products) are susceptible to deterioration if not properly stored or transported…” (Conlon [0003])
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Tal/Conlon in view of Pre-grant Publication No.: US 2021/0357852 A1, hereinafter “Idegami.”
Claim 6 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila/Tal/Conlon doesn’t explicitly teach the following; however, Idegami teaches:
wherein the environmental parameters of the perishable products are configured based on the learning. (Idegami [0049], “the evaluation unit 150 may calculate, based on an evaluation result, a recommended storage environment for storing the perishable item 20 before physical distribution, a recommended physical distribution environment for physically distributing the perishable item 20… Further, the learning unit 140 may learn a criterion for calculating any of the above described recommended conditions by using the environmental data based on the state data. The evaluation unit 150 supplies, to the result output unit 160, the evaluation result, the recommended storage environment, the recommended physical distribution environment…”; See also [0081]-[0094])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods.  Idegami teaches a learning unit configured to learn an evaluation criterion for evaluating a physical distribution quality of the perishable item by using environmental data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Conlon with the teachings of Idegami since “perishable items have different optimal storage conditions depending on various characteristics in relation to items, varieties, or the like. It is desirable to properly evaluate a physical distribution of such perishable items.” (Idegami [0007])
Claim 14 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila/Tal/Conlon doesn’t explicitly teach the following; however, Idegami teaches:
wherein the environmental parameters of the perishable products are configured based on the learning. (Idegami [0049], “the evaluation unit 150 may calculate, based on an evaluation result, a recommended storage environment for storing the perishable item 20 before physical distribution, a recommended physical distribution environment for physically distributing the perishable item 20… Further, the learning unit 140 may learn a criterion for calculating any of the above described recommended conditions by using the environmental data based on the state data. The evaluation unit 150 supplies, to the result output unit 160, the evaluation result, the recommended storage environment, the recommended physical distribution environment…”; See also [0081]-[0094])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods.  Idegami teaches a learning unit configured to learn an evaluation criterion for evaluating a physical distribution quality of the perishable item by using environmental data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Conlon with the teachings of Idegami since “perishable items have different optimal storage conditions depending on various characteristics in relation to items, varieties, or the like. It is desirable to properly evaluate a physical distribution of such perishable items.” (Idegami [0007])
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Tal/Conlon  in view of Pre-grant Publication No.: US 2021/0105140 A1, hereinafter “Kamoni.”
Claim 8 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 1.  Passila doesn’t explicitly teach the following; however, Tal teaches:
wherein verifying the first set of control settings comprises: verifying authenticity and integrity of the first set of control settings using a data reliability test, wherein the data reliability test comprises a Merkle tree data reliability test, (Tal [0053], “blockchain transactions 312 are verified by miner computers 320 and stored in a blockchain ledger. Generally, and as known in the art, miner nodes or computers 320 perform the process of adding transaction records to a public ledger and are further adapted to verify blockchain transactions between wallets. As known in the art, a public ledger is generally a chain of blocks that serve to confirm transactions, thus enabling to distinguish legitimate transactions from illegitimate ones (e.g., Merkle Trees).”) 
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])

	Passila/Tal/Conlon doesn’t explicitly teach the following; however, Kamoni teaches:
wherein the final Merkle root is combined with the IOT sensor data to make it unique. (Kamoni [0057], “Initially, a tracking device send raw and/or signed data to the issuer backend service 1102, which communicates with the device registry 1108 to provide a verified device signature to the backend service. The backend service 1102 then sends new data hashes to the issuer Merkle Tree storage module 1104 and a new Merkle Root to the Master Merkle Root storage module 1106.”; See also [0058], [0059], & [0061])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Conlon with the teachings of Kamoni since “Merkle trees allow efficient and secure verification of the contents of large data structures. A Merkle-based tracker data system is well suited to the verification of tracker data on a blockchain because only a small amount of data needs to be stored on-chain and it is straightforward to prove that a single data point is part of a larger group of data points without revealing any information about the larger group.” (Kamoni [0052])
Claim 16 (Currently Amended): Passila/Tal/Conlon, as shown above, teaches all the limitations of claim 9.  Passila doesn’t explicitly teach the following; however, Tal teaches:
wherein verifying the first set of control settings comprises: verifying authenticity and integrity of the first set of control settings using a data reliability test, wherein the data reliability test comprises a Merkle tree data reliability test, (Tal [0053], “blockchain transactions 312 are verified by miner computers 320 and stored in a blockchain ledger. Generally, and as known in the art, miner nodes or computers 320 perform the process of adding transaction records to a public ledger and are further adapted to verify blockchain transactions between wallets. As known in the art, a public ledger is generally a chain of blocks that serve to confirm transactions, thus enabling to distinguish legitimate transactions from illegitimate ones (e.g., Merkle Trees).”) 
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Tal since “[i]n the field of goods transportation or shipment, it is common today to use trackers or loggers in order to track the whereabouts of shipped goods and/or log conditions that may affect shipped goods, e.g., temperature, humidity or light exposure. Generally, loggers or monitors are observation units that provide a user with real time or other critical information about a shipment. Since mishandling of a shipment can cause significant financial loss to one of the parties involved, there is an incentive to protect data and records related to a shipment from forgery or falsification of tracker's records.” (Tal [0003])

	Passila/Tal/Conlon doesn’t explicitly teach the following; however, Kamoni teaches:
wherein the final Merkle root is combined with the IOT sensor data to make it unique. (Kamoni [0057], “Initially, a tracking device send raw and/or signed data to the issuer backend service 1102, which communicates with the device registry 1108 to provide a verified device signature to the backend service. The backend service 1102 then sends new data hashes to the issuer Merkle Tree storage module 1104 and a new Merkle Root to the Master Merkle Root storage module 1106.”; See also [0058], [0059], & [0061])
Passila teaches a system for generating a dynamic environmental profile for the transport of perishable cargo.  Furthermore, Passila teaches monitoring environmental data during transport and dynamically adjusting the environment to save cargo that may have been subject to a less than optimal environment.  In addition, Tal teaches technology that monitors the environment of shipped goods and logs and authenticates the environmental data related to the shipment using secure blockchain technology.  Conlon also teaches a method and system for autonomously monitoring and regulating ambient conditions for perishable goods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Tal/Conlon with the teachings of Kamoni since “Merkle trees allow efficient and secure verification of the contents of large data structures. A Merkle-based tracker data system is well suited to the verification of tracker data on a blockchain because only a small amount of data needs to be stored on-chain and it is straightforward to prove that a single data point is part of a larger group of data points without revealing any information about the larger group.” (Kamoni [0052])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/R.F./               Examiner, Art Unit 3628 

	/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                               5/13/22